UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

UNITED STATES OF AMERICA
- Wr AFFIRMATION
PHYO HEIN HTUT, 21 Mag. 7760
Defendant.
STATE OF NEW YORE y
COUNTY OF WESTCHESTER SS.
SOUTHERN DISTRICT OF NEW YORK )

NICHOLAS 8. BRADLEY, under penalty of perjury, hereby affirms as follows:

1. I am an Assistant United States Attorney in the Southern District of New York. I
submit this affirmation in support of an application for an initial order of continuance of the time
within which an indictment or information would otherwise have to be filed, pursuant to 18 U.S.C.
§ 3161(h)(7)(A).

PHYO HEIN HTUT, the defendant, was charged with violations of 18 U.S.C. § 371 ina
complaint dated August 6, 2021. The defendant was presented before Magistrate Judge Andrew
E. Krause on August 6, 2021, and the defendant was detained on consent.

Domenick Porco, Esq., attorney for the defendant, has since been engaging in preliminary
discussions with the Government concerning a possible disposition of this case without trial, and
those discussions are ongoing. The Government hereby requests that a continuance of 28 days be
granted, during which time we may pursue further discussions.

2. On August 24, 2021, Mr. Porco, counsel for the defendant, agreed by telephone on
behalf of the defendant that the requested continuance of 28 days is appropriate in these

circumstances.

 
3. For the reasons stated above, the ends of justice served by the granting of the
continuance requested outweigh the best interests of the public and defendant in a speedy trial.

4, Pursuant to Title 28, United States Code, Section 1746, I declare under penalties of
perjury that the foregoing is true and correct.

Executed on August 27, 2021.

NICHOLAS S. BRADLEY
Assistant United Mates Attorney

 
